Bloodwobtii, J.
1. Special grounds 1, 2, 3, and 4 of the motion for a new trial are each based upon an alleged error in the charge. When these alleged errors are considered in the light of the remainder of the charge and the facts of the case, there is no merit in either of the grounds.
2. Special grounds 5, 6, and 7 are at best but amplifications of the general grounds. Moreover, neither of them is complete and understandable within itself and they present nothing for the consideration of this court.
3. The evidence supports the verdict, which has the approval of the judge who tried the ease, and no error was committed when a new trial was refused. Judgment affirmed.

Broyles, O. J., wnd Luke, J., concur.